Citation Nr: 1512926	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  12-16 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right knee disorder. 

4.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to February 1971. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma, in April 2012 (which, in pertinent part, denied service connection for disabilities of the back and right knee and an increased rating for PTSD) and in November 2012 (which denied entitlement to service connection for a left knee disability).  In February 2015, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the appellant in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159.

A January 2012 VA examination report includes the opinion that the Veteran's back disability is less likely as not caused by or the result of military service.  The examiner noted that the Veteran was treated for back complaints in service in 1969 and 1970 and concluded that his current degenerative back condition is most likely due to age and normal wear and tear.  Regarding the knees, a May 2012 VA examination report includes the opinion that the Veteran's knee disabilities are less likely as not caused by or the result of military service.  The examiner noted that the Veteran had had no knee injuries and attributed his bilateral degenerative joint disease of the knees to his age and vocation (an electrician).  The Veteran claims that his back and knee disabilities are the result of carrying a 100 pound sack/supplies on his back and jumping out of Hueys during his combat service in Vietnam and that he has experienced back and knee symptoms (which he is competent to report) since service.  See February 2015 hearing transcript.  Because the January 2012 and May 2012 opinions do not address the Veteran's competent allegations of ongoing back and knee complaints since service, they are inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service); Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

Regarding the claim for an increased rating for PTSD, at the February 2015 hearing, it was alleged that the Veteran's psychiatric symptoms have increased in severity since his most recent October 2011 VA examination.  In light of the allegation of worsening (which he is competent to report), and the length of the intervening period (since the PTSD examination) a contemporaneous examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The record also suggests that the pertinent medical evidence in the record is incomplete.  The most recent VA treatment records associated with the record are dated in January 2013 (the most recent VA mental health treatment records are dated in August 2010).  In addition, the December 2013 Statement from Accredited Representative in Appealed Case notes that the Veteran "has considerable treatment through Vet Center records that indicate the increasing severity of his symptoms."  Review of the record shows that, in response to two VA requests for treatment records, the Vet Center provided only a statement from the Veterans counselor.  The Veteran's Vet Center clinical records have not been obtained.  Complete updated records of any VA and/or private treatment the Veteran may have received for his back and knee complaints since his discharge from service in 1971 and for PTSD since August 2010 (one year prior to the receipt of the claim for increase) may contain pertinent information (and Vet Center records are constructively of record), and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the providers of all treatment and/or evaluation he has received for back and knee complaints since his discharge from service in 1971 and for PTSD since August 2010 (one year prior to the filing of his claim for increase)(i.e., records of which are not already associated with the record), and to provide the releases necessary for VA to secure records of all such private evaluations or treatment.  Secure for the record complete clinical records of all evaluations and treatment from the providers identified, to specifically include complete records of VA treatment and treatment received at the Tulsa Oklahoma Vet Center since 2010.  If any records are unavailable because they have been irretrievably lost or destroyed, it should be so noted for the record, with explanation.

2.  Thereafter, arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his back and knee disabilities.  The entire record must be reviewed by the examiner in conjunction with the examination.  All indicated studies or tests must be done.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a)  Please identify (by medical diagnosis) each back, left knee and right knee disability entity found. 

(b)  Please identify the likely etiology for each back, left knee and right knee disability entity diagnosed.  Specifically, is it at least as likely as not (a 50 percent or better probability) that such is related to the Veteran's service, including the back complaints/findings noted in service?  The examiner is to specifically consider and address the Veteran's assertions regarding his in-service back and knee symptoms (carrying a 100 pound sack/supplies on his back and jumping out of Hueys during his combat service in Vietnam) and postservice continuity of such symptoms.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

3.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the nature, extent and severity of his PTSD.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.  The examiner should address the ways in which the Veteran's PTSD impairs job skills. 

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  

4.  The AOJ should then review the record and readjudicate the Veteran's claims.  If any remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




